Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1,2 is the inclusion of the following limitations: ‘determining whether a specified status pattern is stored in a storage device that stores a plurality of status patterns of variation in an internal state of the memory, the specified status pattern satisfying a predetermined criterion regarding a similarity with the acquired status; when the specified status pattern is stored in the storage device, generating one or more first test scenarios which are a combination of programs including the executed program; when, among a plurality of programs, a specific program resulting from the executed programs is a same program, generating, from the first test scenarios, one or more second test scenarios by reducing a number of test scenarios related to the specific program; and when the specified status pattern is not stored in the storage device, suppressing the generating the one or more second test scenarios’.
The primary reason for the allowance of claim 3 is the inclusion of the following limitations: ‘determining whether a specified status pattern is stored in a storage device 
The primary reason for the allowance of claim 4 is the inclusion of the following limitations: ‘determining whether a specified status pattern is stored in a storage device that stores a plurality of status patterns of variation in an internal state of the memory, the specified status pattern satisfying a predetermined criterion regarding a similarity with the acquired status; when the specified status pattern is stored in the storage device, generating one or more first test scenarios which are a combination of programs including the executed program; when, among a plurality of programs, a specific program resulting from the executed programs is a same program, generating, from the first test scenarios, one or more second test scenarios by reducing a number of test scenarios related to the specific program; and when the specified status pattern is not stored in the storage device, suppressing the generating the one or more second test scenarios’.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Yolanda L Wilson/Primary Examiner, Art Unit 2113